Citation Nr: 1625176	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-16 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to an initial disability rating greater than 10 for percent degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1995 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Waco, Texas, Regional Office (RO).

The Veteran indicated on his March 2008 VA Form 9 that he wished to testify at a Board hearing.  The Veteran was scheduled for a hearing in July 2014 but failed to report.  The appeal was remanded by the Board in August 2014 to make another attempt to schedule a hearing.  A hearing was scheduled in January 2016 and the Veteran was notified of the hearing date.  As will be discussed below, there was an issue over the Veteran's correct current mailing address.  The current address was secured and begins with 2036.  It was to that address that the hearing notification was sent and there is no indication it was not delivered.  However, he again failed to report to the hearing.  The Veteran's request for a hearing is considered withdrawn.  The Board concludes that substantial compliance with the mandate of the remand was performed and the Board will proceed to adjudicate the issues.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has an upper back disability that is related to service.

2.  During the period on appeal, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine 60 degrees or less; or combined range of motion of the thoracolumbar spine 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSIONS OF LAW

1.  The criteria for service connection for an upper back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notification was provided in November 2009.

VA also has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Veteran was afforded VA examinations in February and October 2010.  The Board finds that taken together, the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In his VA Form 9 dated in April 2011, the Veteran complained that the VA examiner did not perform range of motion testing and did not adequately consider his complaints of numbness.  The Board notes that numbness was noted and considered in the two 2010 examination reports.  Also, the reports show that range of motion testing was conducted at both times.  While the results of the range of motion testing at the February 2010 are discounted, the testing at the October 2010 examination was adequate.  Therefore, the Board finds that the examinations are adequate.  Also, since that time, the Veteran was scheduled for a VA examination in 2015.  After some mail was returned as undeliverable, the Veteran's address was verified through the financial organization that receives his benefits and that address, beginning in 2036, was used to notify the Veteran of the examination.  He failed to report to the examination.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims entitlement to service connection for an upper back disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498  (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records (STR) do contain records of back pain and injury.  STRs show treatment for low back problems and the Veteran is service-connected for a lumbar spine disability.  The STRs show a reported history of back pain related to jumping from a helicopter in 1995.  The Veteran complained of low back pain after moving household goods in 1997.  He was diagnosed with a possible thoracic-lumbar strain.  That same year, he complained of low back pain after playing football.  STRs also show he was found to have a disk protrusion at L5-Sl in January 2002.  Records throughout 2002 show continued treatment for the lumbar spine disability.  There was nothing further regarding the upper back.

The Veteran underwent a VA examination in February 2010.  At the examination, the Veteran indicated he had pain in the upper and lower back.  He explained that he cannot walk more than a few yards.  The Veteran said he was a phlebotomist, which requires long periods of standing and leaning over.  His posture, head position and symmetry were normal.  Objective testing of the thoracic sacrospinalis showed there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness. 

After imaging studies, the examiner indicated there was degenerative disc disease changes at L3-L4 and L4-L5.  The examiner diagnosed a lumbar spine disability but noted a normal thoracic spine.

A second VA examination was conducted in October 2010.  The Veteran described his upper back pain and neck pain.  He takes medication when needed.  The Veteran said the medication kills the pain and makes it bearable for work.  The objective findings were the same as reported at the earlier examination.  There were no abnormal spinal curvatures or other objective abnormalities.  He was again diagnosed only with a lumbar spine disability.  The examiner noted that the thoracic spine was normal.  

There are some post-service treatment records of note.  In July 2011, the Veteran presented complaining of neck and back pain.  However, there was no diagnosis of any upper back or neck disability and no etiology is provided for the reports of neck pain.  It was noted that the pain decreased as the Veteran lost weight in the year prior.  There have been no treatment records since that time.  As noted above, the Veteran was scheduled for an examination in 2015; however, he failed to report.  Therefore, there is no other medical evidence to consider.

The only other evidence in the record concerning the diagnosis or etiology of an upper back disability is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the upper back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, there is evidence of back pain and treatment in service.  There is also a current service-connected lumbar spine disability.  However, the preponderance of the evidence is against a finding that there is an upper back condition related to service.  While there is a history of the Veteran complaining of neck and back pain, the competent medical evidence does not establish that the Veteran has a current upper back condition related to service.  VA examinations conducted during the course of the appeal noted normal examinations of the thoracic spine; no disability was diagnosed.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Higher Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

The Veteran's appeal for an increased rating for the lumbar spine originates from that rating decision that granted service connection and assigned the initial rating.  The Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

During the pendency of this claim, the Veteran was afforded VA spine examinations in February and October 2010.  At the February 2010 examination, the Veteran reported experiencing a sharp stabbing pain that is of a constant and moderate level.  He said that he experiences radiating left posterior pain down the buttock and thigh.  The radiating pain was reported to be a deep sensation.  The Veteran did not report flare-ups.  He said he is unable to walk more than a few yards.  His job as a phlebotomist requires long periods of standing and leaning over.

Upon examination, posture and head position were noted to be normal.  There was symmetry in appearance.  There was no gibbus, kyphosis, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no muscle spasm, guarding or atrophy.  Range of motion (ROM) testing showed that flexion was to 20 degrees.  Extension was to 20 degrees.  Left lateral flexion, left lateral rotation, right lateral flexion, and right lateral rotation were all to 20 degrees.  However, the examiner reported that there was no pain.

The examiner reported that repetitive testing was not conducted.  The following reason was provided by the examiner as to why repetitive testing was not conducted: "This Veteran walks normal with purposeful slow pace.  He will sit erect and look forward.  He will turn his head to the left and body when ask[ed].  He will not stand and lean forward to capacity of seated posture during range of motion exam.  He will toe heel walk ten feet.  He will sit on exam table and extend knee but not fully.  He will [take the] prone and supine position on the table comfortably without complaint, moan, groan, or facial grimace.  He will only straight leg raise 25 to 30 degrees which is not enough to engage back muscle sufficient for SLR component but then complains of right side low back pain.  On initial diagram, he reports left posterior thigh radiating symptoms but on exam he only reports right leg [issue].  He is inconsistent with his complaints and this leads me to think that he does not have a justifiable diagnosis without evidence over the last eight years to support or that his presentation does not resemble his full capabilities as a phlebotomist."

Imaging studies showed the following: "Normal vertebral alignment is maintained with no evidence of compression fracture or subluxation.  There is no instability on flexion or extension views.  Mild to moderate disc space narrowing is present at L3-L4 and L4-L5.  The remaining levels are preserved.  The sacroiliac joints are normal in appearance.  No significant facet arthrosis is seen.  There are no soft tissue abnormalities."  The Veteran was diagnosed with lumbar spine degenerative disc disease changes at L3-L4 and L4-L5 without lower extremity radiculopathy.

Based on the problems with the range of motion testing as described by the examiner and the inability to conduct repetitive testing, it is inappropriate to use the ROM results from February 2010 to rate the Veteran.  Further, the Veteran himself complained of the examination in his Notice of Disagreement.  

A second VA examination was conducted in October 2010.  The Veteran again complained of low back pain as always being present.  He said he had right leg shooting pain occasionally.  The last flare-up was one month prior to the examination.  He "popped some pills and went to work."  He takes medication when the pain is bad and this allows him to go to work.  He described the pain as sharp and moderate, occurring weekly to monthly, lasting 3 to 7 days.  He described a radiating pain as a tugging and pulling sensation.  He does not stay home when symptoms flare.  The Veteran uses a brace.  The examiner specifically noted there are no incapacitating episodes. 

The Veteran reported that he was working full time and has lost "less than 1 week" from work in the past 12 month period.  

On physical examination, posture was normal, with no abnormal spinal curvatures.  There was no muscle spasm noted.  ROM testing showed that flexion was to 80 degrees.  He reported pain at 70 degrees.  Extension was to 15 degrees.  Left and right lateral flexion was to 25 degrees.  Left and right lateral rotation was to 45 degrees.  Three additional repetitions were tested and the Veteran was able to perform them without any additional limitation.  

Imaging testing was conducted and the results were similar to the last examination.  He was again diagnosed with "degenerative disc disease L3-S1, spinal canal stenosis mild to moderate facet hypertrophy minimally impinge the neuroforamina L4-5 level.  No lower extremity radiculopathy."

The claims file includes little post-service treatment records.  There are some entries showing pain management for the back in 2011.  However, there are no additional treatment records that show ROM testing or anything else that would show evidence that a higher rating is warranted.  

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  At both examinations and in other statements, the Veteran has explained that he experiences constant back pain that limits his ability to participate in physical activities.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In determining the appropriate rating, the competent medical evidence has greater probative weight than the Veteran's lay statements.

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted under DC 5237.  Forward flexion at the October 2010 examination was to 80 degrees.  Even with consideration of pain on flexion, there are not findings that more closely approximate flexion to less than 60 degrees as required for a 20 percent rating.  There is also not evidence that the combined range of motion is 120 degrees or less (it was to 235 degrees); or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

As there is no evidence of incapacitating episodes as a result of the degenerative disc disease , consideration of an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time.

While the February 2010 examination showed forward flexion limited to 20 degrees, the examiner was not able to conduct repetitive testing and the examiner noted concerns with the findings of the examination.  Therefore, the findings at the October 2010 examination are afforded greater probative weight and are used to rate the Veteran.

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran is noted to work full-time and there is no evidence of unemployability due to the Veteran's service-connected low back disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an upper back disability is denied.

Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine is denied.





____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


